Exhibit 10.6

 

Execution version

 

GUARANTY AGREEMENT
(Working Capital Note)

 

This Guaranty Agreement, dated as of September 1, 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Guaranty”), is made by the signatories party
hereto from time to time, as Guarantors, in favor and for the benefit of
Ferrellgas, L.P., a Delaware limited partnership, having its principal office at
7500 College Blvd., Suite 1000, Overland Park, Kansas 66210, or its registered
assigns, in its capacity as the Noteholder of, and as defined in, the Note
(defined below).

 

Jamex Marketing, LLC, a Louisiana limited liability company (“Company”), and
Noteholder have, in connection with the execution and delivery of this Guaranty,
entered into that certain Secured Revolving Promissory Note dated as of the date
hereof in the original aggregate principal amount of $5,000,000 (the “Note”). 
Capitalized terms used and not defined herein shall have the respective meaning
assigned to such terms in the Note.

 

It is a condition precedent to the effectiveness of the Note that the parties
hereto as of the date hereof enter into, and execute and deliver, this Guaranty
for the purpose of guaranteeing the Guaranteed Obligations.

 

Each Guarantor will receive substantial direct and indirect benefits from the
extension of credit to Company and are willing to enter into this Guaranty in
order to induce the initial Noteholder to extend and/or maintain such extension
of credit.

 

ARTICLE 1.  CERTAIN DEFINITIONS.

 

“Collateral” has the meaning given to such term in the Security Agreement.

 

“Contract” means any written contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, license, commitment or other arrangement,
understanding or undertaking, commitment or obligation, whether written or oral.

 

“Governmental Entity” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

 

“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation or other requirement.

 

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement, encumbrance or any other restriction or
limitation whatsoever; provided that in no event shall an operating lease be
deemed a Lien.

 

--------------------------------------------------------------------------------


 

“Note Termination” shall occur upon the payment in full of all outstanding
Guaranteed Obligations (other than any contingent indemnification obligations
for which no claim has been made) payable by Company and/or any Guarantor.

 

“Obligor” means, collectively, in each case in respect of the Guaranteed
Obligations, Company, the Guarantors and any other endorsers, guarantors or
obligors, primary or secondary, of any or all of the Guaranteed Obligations.

 

“Release Date” shall mean, in respect of any Guarantor, the earlier to occur of
(a) the express release in writing of such Guarantor’s obligations under this
Guaranty by Noteholder and (b) the Note Termination.

 

ARTICLE 2.  GUARANTY.

 

Section 2.1.  Guaranty.

 

(a)                                 Except as otherwise provided herein, each
Guarantor hereby, jointly and severally, irrevocably, absolutely, and
unconditionally guarantees, as primary obligor and not merely as surety, to
Noteholder the prompt, complete, and full payment when due, and no matter how
the same shall become due, of all sums payable by Jamex Parent, Company and any
other member of the Jamex Group arising under, and in accordance with the terms
of, the Loan Documents, whether for principal, interest, fees (including
attorneys’ fees to the extent provided in Section 13.5 of the Note), or
otherwise (collectively, the “Guaranteed Obligations”).  Without limiting the
generality of the foregoing, each Guarantor’s liability hereunder shall extend
to and include all post-petition interest, expenses and obligations for the
payment of amounts arising under, and in accordance with the terms of, the Loan
Documents, which would be owed by any Obligor but for the fact that such
liabilities are not allowed as claims in any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding involving any other Obligor.

 

(b)                                 If any Obligor shall for any reason fail to
pay any of the Guaranteed Obligations, as and when such Guaranteed Obligation
shall become due and payable, whether at its stated maturity, as a result of the
exercise of any power to accelerate, or otherwise, then each Guarantor (or, if
such Obligor is a Guarantor, the other Guarantors) will, upon demand by
Noteholder, pay such unpaid Guaranteed Obligation in full to Noteholder.

 

Section 2.2.  Unconditional Guaranty.

 

(a)                                 Until the applicable Release Date, no action
which Noteholder may take or omit to take in connection with this Guaranty, any
of the Guaranteed Obligations (or any other indebtedness owing by Company or any
Guarantor to Noteholder), or any collateral security granted to Noteholder in
connection with any of the foregoing, and no course of dealing of Noteholder
with any Obligor or any other Person, shall release or diminish the Guarantors’
(or any of their respective) obligations, liabilities, agreements or duties
hereunder, discharge, impair or otherwise affect the obligations of Company and
any Guarantor hereunder and under the other Loan Documents.  Without limiting
the foregoing, each Guarantor hereby expressly agrees that Noteholder may, from
time to time, without notice to or the consent of such Guarantor (in each case,
except as expressly provided herein), do any or all of the following:

 

2

--------------------------------------------------------------------------------


 

(i)                                     amend, change or modify, in whole or in
part, any other Loan Document and give or refuse to give any waivers or other
indulgences with respect thereto;

 

(ii)                                  neglect, delay, fail or refuse to take or
prosecute any action for the collection or enforcement of any of the Guaranteed
Obligations, to foreclose or take or prosecute any action in connection with any
Loan Document, to bring suit against any Obligor or any other Person, or to take
any other action concerning the Guaranteed Obligations or any Loan Document;

 

(iii)                               accelerate, change, rearrange, extend, or
renew the time, rate, terms, or manner for payment or performance of any one or
more of the Guaranteed Obligations (whether for principal, interest, fees,
expenses, indemnifications, affirmative or negative covenants, or otherwise);

 

(iv)                              compromise or settle any unpaid or unperformed
Guaranteed Obligation or any other obligation or amount due or owing, or claimed
to be due or owing, under any Loan Document;

 

(v)                                 discharge, release, substitute or add
Obligors; or

 

(vi)                              in connection with the enforcement of
Noteholder’s rights and remedies with respect to any Collateral, apply all
monies received from any Obligor or others for any of the Guaranteed
Obligations, as Noteholder may determine to be in its best interest, without in
any way being required to marshal assets or to apply all or any part of such
monies upon any particular Guaranteed Obligation.

 

(b)                                 Except for termination of any Guarantor’s
obligations hereunder in accordance with the terms hereof, payment in full of
the Guaranteed Obligations and/or as otherwise provided under applicable Law, no
action or inaction of any Obligor or any other Person or any dispute and/or
litigation among any Obligors, and no change of law or circumstances, shall
release or diminish the Guarantors’ (or any of their respective) obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way. 
Without limiting the foregoing, the obligations, liabilities, agreements, and
duties of each Guarantor under this Guaranty shall not be released, diminished,
impaired, reduced, or affected by the occurrence of any or all of the following
from time to time, even if occurring without notice to or without the consent of
such Guarantor:

 

(i)                                     Any voluntary or involuntary
liquidation, dissolution, sale of all or substantially all assets, marshalling
of assets or liabilities, receivership, conservatorship, assignment for the
benefit of creditors, insolvency, bankruptcy, reorganization, arrangement, or
composition of any Obligor or any other proceeding involving any Obligor or any
of the assets of any Obligor under laws for the protection of debtors (or
similar law), or any discharge, impairment, modification, release, or limitation
of the liability of, or stay of actions or lien enforcement proceedings against,
any Obligor, any

 

3

--------------------------------------------------------------------------------


 

properties of any Obligor, or the estate in bankruptcy of any Obligor in the
course of or resulting from any such proceeding.

 

(ii)                                  The failure by Noteholder to file or
enforce a claim in any proceeding described in the immediately preceding
Section 2.2(b)(i) or to take any other action in any proceeding.

 

(iii)                               The release by operation of law of any
Obligor from any of the Guaranteed Obligations or any other obligations to
Noteholder.

 

(iv)                              The invalidity, deficiency, illegality, or
unenforceability of any of the Guaranteed Obligations, this Guaranty or any
other Loan Document, in whole or in part, any bar by any statute of limitations
or other law of recovery on any of the Guaranteed Obligations, or any defense or
excuse for failure to perform on account of force majeure, act of God, casualty,
impossibility, impracticability, or other defense or excuse whatsoever.

 

(v)                                 The failure of any Obligor or any other
Person to sign any guaranty or other instrument or agreement within the
contemplation of any Obligor or Noteholder.

 

(vi)                              The fact that Guarantor may have incurred
directly part of the Guaranteed Obligations or is otherwise primarily liable
therefor.

 

(vii)                           Without limiting any of the foregoing, any fact
or event (whether or not similar to any of the foregoing) which in the absence
of this provision would or might constitute or afford a legal or equitable
discharge or release of or defense to a guarantor or surety other than defense
of payment of the Guaranteed Obligations.

 

(c)                                  Noteholder may invoke the benefits of this
Guaranty before pursuing any remedies against any other Obligor or any other
Person now or hereafter existing for the payment or performance of any of the
Guaranteed Obligations.  Noteholder may maintain an action against Guarantor
with respect to this Article 2 without joining any other Obligor or any other
Person therein and without bringing a separate action against any other Obligor
or any other Person.

 

(d)                                 If for any reason Noteholder is required to
refund any payment of any portion of the Guaranteed Obligations to the payor
thereof or to pay the amount thereof to any other Person, such payment to
Noteholder shall not constitute a release of any Guarantor from any liability
hereunder, and each Guarantor agrees and acknowledges that this Article 2 shall
continue to be effective or shall be reinstated, as the case may be, to the
extent of any such payment or payments.  Any transfer by subrogation which is
made as contemplated in Section 2.3 prior to any such required payment or
payments by Noteholder shall (regardless of the terms of such transfer) be
automatically voided upon the making of any such payment or payments, and all
rights so transferred shall thereupon revert to and be vested in Noteholder.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Subject to Section 3.11, this is a
continuing guaranty and shall apply to and cover all Guaranteed Obligations and
renewals and extensions thereof and substitutions therefor from time to time.

 

Section 2.3.  Subrogation and Subordination.  Until the applicable Release Date
and/or payment to Noteholder by any Guarantor of any unpaid amount under
Section 2.1(b), each Guarantor hereby agrees that it shall have no right to
exercise any right of subrogation, reimbursement, indemnity, exoneration,
contribution or any other claim which Guarantor may now or hereafter have
against or to any Obligor in connection with this Guaranty (collectively, the
“Guarantor Rights”), and Guarantor hereby waives any rights to enforce any
remedy which Guarantor may have against Company or any other Obligor.  If any
amount shall be paid to Guarantor on account of Guarantor Rights at any time
when less than all of the then unpaid Guaranteed Obligations and have been paid
in full, such amount shall be held in trust for the benefit of Noteholder, shall
be segregated from the other funds of Guarantor and shall forthwith be paid over
to Noteholder to be held by Noteholder as collateral for, or then or at any time
thereafter applied in whole or in part by Noteholder against, all or any portion
of the Guaranteed Obligations, whether matured or unmatured, in such order as
Noteholder shall elect.

 

Section 2.4.  Waiver.  Except as expressly provided herein and to the fullest
extent permitted by applicable Law, each Guarantor hereby waives, with respect
to the Guaranteed Obligations and this Guaranty:

 

(a)                                 notice of the incurrence of any Guaranteed
Obligation by any Obligor, and notice of any kind concerning the assets,
liabilities, financial condition, creditworthiness, businesses, prospects, or
other affairs of the other Obligors (it being understood and agreed that:
(i) such Guarantor shall take full responsibility for informing itself of such
matters, (ii) Noteholder shall not have responsibility of any kind to inform
such Guarantor of such matters and (iii) Noteholder is hereby authorized to
assume that such Guarantor, by virtue of its relationships with the other
Obligors, which are independent of this Guaranty, has full and complete
knowledge of such matters);

 

(b)                                 notice that Noteholder, any other Obligor,
or any other Person has taken or omitted to take any action under this Guaranty,
the other Loan Documents or any other agreement or instrument relating thereto
or relating to any Guaranteed Obligation;

 

(c)                                  default, demand, presentment for payment,
and notice of default, demand, dishonor, nonpayment, or nonperformance; and

 

(d)                                 notice of intention to accelerate, notice of
acceleration, protest, notice of protest, notice of any exercise of remedies (as
described in the following Section 2.5 or otherwise), and all other notices of
any kind whatsoever.

 

Section 2.5.  Exercise of Remedies.  Noteholder may, in accordance with the
terms of the Loan Documents and at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any other accommodation with any
Obligor or exercise any other right or remedy available to them against

 

5

--------------------------------------------------------------------------------


 

any Obligor, without affecting or impairing in any way the liability of Company
or any Guarantor under any Loan Document (except, in respect of any of the
Guarantors, the effectiveness of any Release Date for such Guarantor).   No
failure on the part of Noteholder to exercise, and no delay in exercising, any
right under this Guaranty shall operate as a waiver hereof; nor shall any single
or partial exercise of any right preclude any other or further exercise hereof
or the exercise of any other right.  The rights, powers and remedies of
Noteholder provided herein are cumulative and are in addition to, and not
exclusive of, any other rights, powers or remedies provided by law or in
equity.  The rights of Noteholder hereunder are not conditional or contingent on
any attempt by Noteholder to exercise any of its rights under this Guaranty
against any Obligor or any other Person.

 

Section 2.6.  Representations and Warranties by Guarantor.  Each Guarantor
hereby represents and warrants to Noteholder as follows:

 

(a)                                 The execution, delivery, and performance by
such Guarantor this Guaranty will not (i) result in the violation of the
provisions of the organizational documents of such Guarantor, (ii) violate any
provision of any existing material Law applicable to such Guarantor or
(iii) conflict with, result in any breach of, constitute a default under, or
result in the creation or imposition of any Lien upon any Collateral pursuant to
(A) any order, judgment, award, or decree of any Governmental Entity to which
such Guarantor is a party or by which such Guarantor is or may be bound or to
which any of the Collateral is subject or (B) any material Contract to which
such Guarantor is a party or by which such Guarantor may be bound or to which
any of the Collateral is subject except, in the cases of subsections (ii) and
(iii), for such violations, conflicts, breaches, or defaults as would not,
individually or in the aggregate, reasonably be expected to prevent such
Guarantor from performing its obligations under this Guaranty and the Security
Agreement.

 

(b)                                 This Guaranty constitutes a valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar Laws relating to or
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

 

Section 2.7.  Term.  Except in respect of any Guarantor’s Release Date, the
obligations of this Article 2 shall be irrevocable until the Note Termination. 
Upon the occurrence of any Guarantor’s Release Date, the obligations of such
Guarantor under this Article 2 shall terminate (other than those as may be
reinstated as provided in Section 2.2(d)), all without delivery of any
instrument or performance of any act by any party.  Upon the occurrence of the
Note Termination, Noteholder shall have no obligation to make any loans or other
advances to any Obligor under the Note, all obligations and undertakings of any
Guarantor under, by reason of, or pursuant to this Guaranty shall have been
completely performed, and the obligations of this Article 2 is thereafter
subject to reinstatement as provided in Section 2.2(d).  All extensions of
credit and financial accommodations heretofore or hereafter made by Noteholder
to Company under the Note shall be conclusively presumed to have been made in
acceptance hereof and in reliance hereon.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 3.  MISCELLANEOUS.

 

Section 3.1.  Amendment.  This Guaranty may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof and thereof may be waived, only by a written instrument
executed by Noteholder and each Guarantor.

 

Section 3.2.  Successors and Assigns.  No Guarantor may assign, transfer or
otherwise convey its rights or obligations hereunder unless Noteholder has
granted its prior written consent and any such purported assignment, transfer or
conveyance by any Guarantor without obtaining such prior written consent shall
be null and void ab initio.  Noteholder may not assign this Guaranty and any or
all of its rights hereunder.  This Guaranty shall apply to and inure to the
benefit of Noteholder and its permitted successors and assigns.

 

Section 3.3.  Defenses.  Except as expressly set forth herein, the obligations
of each Guarantor under this Guaranty shall not be subject to reduction,
limitation, impairment, termination, defense (other than a defense of payment or
performance), set-off, counterclaim or recoupment for any reason.

 

Section 3.4.  Attorneys’ and Collection Fees.  Each party will bear its own fees
and expenses incurred in connection with the preparation and execution of this
Guaranty.  In the event this Guaranty shall not be paid when due and payable
(whether upon demand, by acceleration or otherwise), the Obligors, jointly and
severally, shall be liable for and shall pay to Noteholder all collection costs
and expenses incurred by Noteholder, including reasonable attorney’s fees.

 

Section 3.5.  Governing Law.  THIS GUARANTY AND THE VALIDITY AND ENFORCEABILITY
HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.

 

Section 3.6.  Waivers.

 

(a)                                 EACH GUARANTOR WAIVES DEMAND, PRESENTMENT,
NOTICE OF DISHONOR, NOTICE OF INTENT TO DEMAND OR ACCELERATE PAYMENT HEREOF,
NOTICE OF ACCELERATION, DILIGENCE IN COLLECTING, GRACE, NOTICE, AND PROTEST, AND
AGREES TO ONE OR MORE EXTENSIONS FOR ANY PERIOD OR PERIODS OF TIME AND PARTIAL
PAYMENTS, BEFORE OR AFTER MATURITY, WITHOUT PREJUDICE TO ANY PARTY.

 

(b)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH PARTY HERETO
(A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE OR ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF LITIGATION,

 

7

--------------------------------------------------------------------------------


 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 3.7.  No Waiver by Noteholder.  No failure or delay on the part of
Noteholder in exercising any right, power or privilege hereunder and no course
of dealing between any Guarantor and Noteholder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

Section 3.8.  [Reserved.]

 

Section 3.9.  Severability.  If one or more provisions of this Guaranty are held
to be unenforceable under applicable Law, such provision(s) shall be excluded
from this Guaranty and the balance of this Guaranty shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

Section 3.10.  Construction.  This Guaranty has been freely and fairly
negotiated among the parties.  If an ambiguity or question of intent or
interpretation arises, this Guaranty will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Guaranty.  Unless the context requires otherwise, any agreements, documents,
instruments or laws defined or referred to in this Guaranty will be deemed to
mean or refer to such agreements, documents, instruments or laws as from time to
time amended, modified or supplemented, including (a) in the case of agreements,
documents or instruments, by waiver or consent and (b) in the case of laws, by
succession of comparable successor statutes.  All references in this Guaranty to
any particular law will be deemed to refer also to any rules and regulations
promulgated under that law.  The words “include, “includes” and “including will
be deemed to be followed by “without limitation.”  The word “or” is used in the
inclusive sense of “and/or” unless the context requires otherwise.  References
to a Person are also to its permitted successors and assigns.  Pronouns in
masculine, feminine and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context requires otherwise.  When a reference in this
Guaranty is made to an Article, Section, Exhibit, Annex or Schedule, such
reference is to an Article or Section of, or Exhibit, Annex or Schedule to, this
Guaranty unless otherwise indicated.  The words “this Guaranty,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Guaranty as a whole and not to any particular subdivision unless expressly so
limited.

 

Section 3.11.  Termination and Release.  This Guaranty shall remain in effect
from the date of execution hereof through and including the Note Termination. 
Upon the occurrence of the Note Termination, subject to the terms and provisions
of Section 2.7, the Guarantors shall be automatically released from the
obligations hereunder and this Guaranty shall terminate, all without delivery of
any instrument or performance of any act by any party.

 

Section 3.12.  Counterparts. This Guaranty and any amendments, waivers, consents
or supplements hereto may be executed in counterparts (and by different parties
hereto in different

 

8

--------------------------------------------------------------------------------


 

counterparts), each of which shall constitute an original, but all taken
together shall constitute a single contract. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Guaranty. This Guaranty constitutes the entire contract
among the parties with respect to the subject matter hereof and supersede all
previous agreements and understandings, oral or written, with respect thereto.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

 

JAMEX, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

 

 

 

 

JAMEX UNITHOLDER, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

 

JAMEX TRANSFER HOLDINGS, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

 

 

 

 

JAMEX TRANSFER SERVICES, LLC

 

 

 

By:

Jamex Transfer Holdings, LLC, its sole member

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

 

 

 

 

JAMEX ADMINISTRATIVE SERVICES, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

Noteholder hereby accepts this Guaranty this 1st day of September, 2016.

 

 

 

FERRELLGAS, L.P.

 

 

 

By:

Ferrellgas, Inc., its general partner

 

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

Name:

Alan C. Heitmann

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------